Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 9,734,950, “Sasaki”).

Regarding claim 1, Sasaki discloses A ceramic electronic device comprising: a multilayer chip in which each of internal electrode layers and each of dielectric layers are alternately stacked (Fig. 3, col. 3, line 63-col. 4, line 8; multilayer ceramic capacitor 10 includes internal electrode layers 14 and dielectric layers 15 which are alternately stacked),
wherein the multilayer chip has a first capacity region having a first electrostatic capacity C1 and a first inductance L1 and a second capacity region having a second electrostatic capacity C2 and a second inductance L2 (Fig. 3, col. 4, lines 22-24; high-capacitance part CP1 inherently has a first inductance L1, and low capacitance part C2 inherently has a second inductance L2).
Sasaki does not explicitly disclose the first electrostatic capacity C1, the first inductance L1, the second electrostatic capacity C2 and the second inductance L2 satisfy (C1·L1)/(C2·L2)<0.5 or 1.9<(C1·L1)/(C2·L2).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Sasaki‘s multilayer capacitor, as quantified by the mathematical formula (C1·L1)/(C2·L2)<0.5 or 1.9<(C1·L1)/(C2·L2) since Sasaki is similar in structure to the claimed invention (for example, see Sasaki Fig. 3 as compared to Figs. 3, 10A and 11A of the claimed invention).  Therefore, the step of quantifying Sasaki’s multilayer capacitor in terms of the claimed mathematical formula is within the realm of ordinary skill without undue experimentation.
See also, for example, Sasaki, Fig. 5, col. 8, lines 20-23; Fig. 5, SA3, C2/C1 = 0.004, thus C1/C2 = 1/0.004 = 250.  Therefore, L1 and L2 can have any values which satisfy the equation 1.9 < 250 (L1/L2).  This range of L1 and L2 is within the realm of ordinary skill without undue experimentation.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 

Regarding claim 2, Sasaki discloses the claimed invention as applied to claim 1, above.
Sasaki does not explicitly disclose L1=α·t1·s1 and L2=α·t2·s2 are satisfied, when an interval between an undermost internal electrode layer in the first capacity region and a lower face of the multilayer chip is t1, an interval between an undermost internal electrode layer of the second capacity region and the lower face of the multilayer chip is t2, a number of the internal electrode layer in the first capacity region is s1, a number of the internal electrode layer in the second capacity region is s2, and a proportional constant is α.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Sasaki‘s multilayer capacitor, as quantified by the mathematical formula L1=α·t1·s1 and L2=α·t2·s2 since Sasaki is similar in structure to the claimed invention (for example, see Sasaki Fig. 3 as compared to Figs. 3, 10A and 11A of the claimed invention.  Furthermore, Sasaki Figs. 4-5, 51-60 discloses samples SA1, SA2, SA3 which defines F11, F12, T14, and number of internal electrode layers 14).  Therefore, the step of quantifying Sasaki’s multilayer capacitor in terms of the claimed proportional constant in the mathematical formula is within the realm of ordinary skill without undue experimentation.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Therefore, a person of ordinary skill would have applied the claimed mathematical formula to Sasaki’s multilayer capacitor without undue experimentation.

Regarding claim 3, Sasaki discloses the claimed invention as applied to claim 1, above.
each thickness of each dielectric layer in the first capacity region is different from each thickness of each dielectric layer in the second capacity region (Fig. 3, col. 4, lines 22-24; each dielectric layer 15 in the high-capacitance part CP1 is different from each thickness in each dielectric layer 15 in the low capacitance part C2).

Regarding claim 4, Sasaki discloses the claimed invention as applied to claim 1, above.
Sasaki discloses each facing area between each two internal electrode layers next to each other in the first capacity region is different from each facing area between each two internal electrode layers next to each other in the second capacity region (Fig. 3, col. 4, lines 22-24; each facing area between two electrode layers 14 next to each other in the high-capacitance part CP1 is different from each facing area between two electrode layers 14 next to each other in the low capacitance part C2).

Regarding claim 5, Sasaki discloses the claimed invention as applied to claim 1, above.
Sasaki does not explicitly disclose L1/L2<0.002 or 0.0095<L1/L2 is satisfied.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Sasaki‘s multilayer capacitor, as quantified by the mathematical formula L1/L2<0.002 or 0.0095<L1/L2 since Sasaki is similar in structure to the claimed invention (for example, see Sasaki Fig. 3 as compared to Figs. 3, 10A and 11A of the claimed invention).  Therefore, the step of quantifying Sasaki’s multilayer capacitor in terms of the claimed mathematical formula is within the realm of ordinary skill without undue experimentation.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki as applied to claim 1 above, in view of Imai (US 10,546,693, “Imai”).
Regarding claim 6, Sasaki discloses the claimed invention as applied to claim 1, above.
Sasaki does not disclose the multilayer chip has a third capacity region of which at least one of each facing area between each two internal electrode layers next to each other or each thickness of each dielectric layer is different from those of the first capacity region and the second capacity region.
Imai discloses the multilayer chip has a third capacity region of which at least one of each facing area between each two internal electrode layers next to each other or each thickness of each dielectric layer is different from those of the first capacity region and the second capacity region (Fig. 3, col. 5, lines 5-10; the thickness between electrode layers 11a1 is different from 11a3 which is different from 11a3).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Sasaki’s multilayer capacitor with Imai’s third capacity region in order to provide a multilayer ceramic capacitor wherein a separation does not develop easily between the shared internal electrode layer and the dielectric layer on the low-capacitance part side adjoining the shared internal electrode layer, as suggested by Imai at col. 1, lines 49-52.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki as applied to claim 1 above, in view of Byun et al. (US 2018/0182558, “Byun”).
Regarding claim 7, Sasaki discloses the claimed invention as applied to claim 1, above.
a ceramic electronic device that is claimed in claim 1 (Fig. 3, col. 3, line 63-col. 4, line 8; multilayer ceramic capacitor 10).
Sasaki does not disclose A wiring substrate comprising: a ceramic electronic device that is claimed in claim 1 and is mounted on the wiring substrate.
Byun discloses A wiring substrate comprising: a ceramic electronic device that is mounted on the wiring substrate (Fig. 5, [0134]; electronic component 100 is mounted on the circuit board 210 which is a wiring substrate).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Sasaki’s multilayer capacitor with Byun’s circuit board in order to provide an application for various functions such as a car, TV, and the like, as suggested by Byun at [0006].

Response to Arguments
Applicant’s arguments, see page 4, filed 10/21/2021, with respect to the 112 rejection of claim 2, have been fully considered and are persuasive.  Accordingly, the 112 rejection of claim 2 has been withdrawn. 

Applicant's arguments, see pages 4-5, filed 10/21/2021, with respect to the 103 rejection of claim 1, have been fully considered but they are not persuasive. 
The formulas in claim 1 are construed as two separate formulas, a lower tail and an upper tail, respectively.  The formula (C1 L1)/ (C2 L2) < 0.5 is construed as the lower tail, and the formula 1.9 < (C1 L1)/ (C2 L2) is construed as the upper tail.
For example, for the upper tail of the claimed formula, Sasaki, Fig. 5, col. 8, lines 20-23; Fig. 5, SA3, discloses  C2/C1 = 0.004, thus C1/C2 = 1/0.004 = 250.  Therefore, L1 and L2 can have any values 
For the lower tail of the claimed formula, Sasaki, Fig. 5, col. 8, lines 20-23; Fig. 5, SA1, discloses  C2/C1 = 0.05, thus C1/C2 = 1/0.05 = 20.  Therefore, L1 and L2 can have any values which satisfy the equation 20 (L1/L2) < 0.5.  This equation can be reduced to: L1/L2 < (1/40), or L1 < (1/40) L2.
This range of values for L1 and L2 which would satisfies either of the tails of the equation was known to people of ordinary skill in the art before the effective filing date of the claimed invention.  For example, Togou et al. (US 2020/0152386), table 2, an example capacitance having an ESL of 38 pico Henrys (pH) and a comparative example at 43 pH.  For context, if one example L1 has an inductance of 38 pH, then L2 can be 131.5 (L1) pH or (131.5 *38 = 4,997 pH) in order to satisfy the upper tail of the equation of claim 1.  As such, the comparative value of Togou’s L2 at 43 pH is well within the range of the claimed invention.
Other teachings before the effective filing date of the claimed invention include Kamgaing et al (US 2020/0219861), e.g., [0042] – inductors may have an inductance in the range of 0.1 to 15 nanohenrys.  This range falls within the range of both tails of the equation of the claimed invention.
Also, Lee (US 2021/0272750), e.g., [0091], teaches that the inductance of the multilayer capacitor may be adjusted so that the noise of the frequency that may be suppressed may be adjusted.
In addition, Kirk et al. (US 2018/0226194), e.g., [0091], discusses a multilayer capacitor in which enlarged electrodes can reduce the inductance.
Furthermore, de Rochemont (US 2018/0308636), e.g., [0031] discusses the inductance values in a multilayer capacitor are selected to cause the high energy storage device to resonate at a particular electromagnetic frequency or range of electromagnetic frequencies.

Additionally, the structure of Sasaki is substantially similar to the structure of the claimed invention.  For example, see Sasaki, Fig. 3, as compared to Fig. 3 of the claimed invention.  Sasaki discloses the claimed C1 and C2 values.  Sasaki also discloses that the evaluation samples SA1, SA2 SA3 each have an inductance (see col. 9, lines 5-50, and Figs. 5-6).  Although Sasaki does not quantify the relationship between the inductance values of L1 and L2, the claimed ranges of L2 with respect to L1 would have been obvious to a person of ordinary skill in the art for the reasons discussed above based on a reading of Sasaki.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STANLEY TSO/Primary Examiner, Art Unit 2847